DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/09/2020 has been entered. Claims 2-15 and 22 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asherman (20130061839) in view of Nishioka (4471747).

Regarding claim 2, Asherman (Figures 1-7) teaches an archery bow, comprising: a loading assembly comprising a rotational member (116) (Para. 0029), the rotational member (116) comprising a protrusion (Fig. 1I, Part No. 118) (Para. 0032), the rotational member (116) coupled to a first auxiliary limb (Fig. 1A, Part No. 106) via a first cable (See Fig. 1A-1B where the “first cable” is shown extending between “the rotational member (116)” and “the first auxiliary limb (106)”). 
 	Asherman does not teach the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable via the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position.  
 	Nishioka (Figures 1-19) teaches the rotational member (24, 26) is configured to engage the first cable (34) upon rotation of the rotational member by contacting the first cable via the protrusion (See figure 7 where the cable engages a protrusion), thereby preventing further rotation of the rotational member in a pre-load lock position (Col. 2, Lines 60-68).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Asherman with the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable via the protrusion as taught by Nishioka as a means of loading limbs of an archery bow by using a cable that engages a rotational member (Nishioka: Col. 2, Lines 60-68).



 	The modified Asherman does not teach a loading lever coupled to the rotational member for rotating the rotational member in a first rotational direction to move the first cable in a first direction to pre-load the first auxiliary limb.  
	Nishioka (Figures 1-19) teaches a loading lever (48) coupled to the rotational member for rotating the rotational member in a first rotational direction to move the first cable in a first direction to pre-load the first auxiliary limb (Col. 3, Lines 23-30).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Asherman with a loading lever coupled to the rotational member for rotating the rotational member in a first rotational direction as taught by Nishioka as a means of using a lever to rotate a loading assembly of an archery bow (Nishioka: Col. 3, Lines 23-30).


	Regarding claims 4 and 12, the modified Asherman (Figures 1-7) teaches a second auxiliary limb coupled to the rotational member via a second cable (182) (Para. 0031).  


	Regarding claims 5 and 13, the modified Asherman (Figures 1-7) teaches a second auxiliary limb coupled to the rotational member via a second cable (182) (Para. 0031).
 	The modified Asherman does not teach the loading lever is configured to simultaneously move the second cable in a second direction opposite the first direction to pre-load the second auxiliary limb.  
	Nishioka (Figures 1-19) teaches the loading lever (48) is configured to simultaneously move the second cable (Fig. 2, Part No. 14a, 14b) in a second direction opposite the first direction to pre-load the second auxiliary limb (Col. 2, Lines 40-48 and Lines 49-59).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Asherman with the loading lever is configured to simultaneously move the second cable in a second direction opposite the first direction to pre-load the second auxiliary limb as taught by Nishioka as a means of using connecting ends of a second cable to a rotational member in order to load limbs of an archery bow (Nishioka: Col. 3, Lines 23-30).


	Regarding claim 6, the modified Asherman (Figures 1-7) teaches a main body including a first main limb (102) and a second main limb (104) (Para. 0023).  



 	The modified Asherman does not teach the loading assembly is coupled to a central riser of the main body between the first main limb and the second main limb. 
	Nishioka (Figures 1-19) teaches the loading assembly (106) is coupled to a central riser of the main body between the first main limb (Fig. 1, Part No. 12) and the second main limb (12).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Asherman with the loading assembly is coupled to a central riser of the main body between the first main limb and the second main limb as taught by Nishioka as a means of providing a loading assembly on an archery bow situated centrally between limbs of the archery bow (Nishioka: Col. 3, Lines 23-30).

 
	Regarding claim 8, the modified Asherman (Figures 1-7) teaches a string (180) (Para. 0020) extending from the first main limb (102) to the second main limb (104), wherein the rotational member is rotated to pre-load the first auxiliary limb (106) and the second auxiliary limb (108) without drawing the string (Para. 0036).
 	The modified Asherman does not teach the loading lever rotates the rotational member to pre-load the auxiliary limb without drawing the string.  
	Nishioka (Figures 1-19) teaches the loading lever (48) rotates the rotational member to pre-load the auxiliary limb without drawing the string (Col. 3, Lines 23-30).



	Regarding claim 10, Asherman (Figures 1-7) teaches a loading assembly for an archery bow, comprising: a rotational member (116) (Para. 0029) comprising a protrusion (Fig. 1I, Part No. 118) (Para. 0032), the rotational member configured to be coupled to a first auxiliary limb (106) of the archery bow via a first cable (See Fig. 1A-1B where the “first cable” is shown extending between “the rotational member (116)” and “the first auxiliary limb (106)”). 
 	Asherman does not teach the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable via the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position.  
	Nishioka (Figures 1-19) teaches the rotational member (24, 26) is configured to engage the first cable (34) upon rotation of the rotational member by contacting the first cable via the protrusion (See figure 7 where the cable engages a protrusion), thereby preventing further rotation of the rotational member in a pre-load lock position (Col. 2, Lines 60-68).
.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Asherman in view of Nishioka, further in view of Islas (3981290).

	Regarding claim 22, the modified Asherman (Figures 1-7) teaches an archery bow, comprising: a loading assembly comprising a rotational member (116) (Para. 0029), the rotational member (116) comprising a protrusion (Fig. 1I, Part No. 118) (Para. 0032), the rotational member (116) coupled to a first auxiliary limb (Fig. 1A, Part No. 106) via a first cable.
 	The modified Asherman does not teach an engagement device disposed at an end of the first auxiliary limb, wherein the first auxiliary limb is configured to transfer energy stored in the first auxiliary limb to a first main limb via the engagement device.
 	Islas (Figures 1-10) teaches an engagement device (Fig. 8, Part No. 39) disposed at an end of the first auxiliary limb (20) (Col. 4, Lines 25-35), wherein the first auxiliary limb is configured to transfer energy stored in the first auxiliary limb to a first main limb via the engagement device (39) (Col. 3, Lines 56-62).

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Asherman (20130061839), Nishioka (4471747)) does not teach the recitation in claim 9 of “a tether having a first end coupled directly to the third cable and a second end coupled directly to the loading assembly to counter rotate the rotational member from the pre-load lock position to a released unlocked position,” and the recitation in claim 15 of “a tether having a first end coupled directly to a third cable and a second end coupled directly to the loading assembly to counter rotate the rotational member from the pre-load lock position to a released unlocked position.”

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the rejection of claim 2 under 35 USC 103 over Asherman in view of Nishioka is improper because the combination does not teach the recitation in claim 2 of “the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable via the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position,” it is noted that Nishioka teaches the rotational member (24, 26) is configured to engage the first cable (34) upon rotation of the rotational member by contacting the first cable via the protrusion (See figure 7 where the cable engages a protrusion), thereby preventing further rotation of the rotational member in a pre-load lock position (Col. 2, Lines 60-68). It is noted that Nishioka (Col. 1, Lines 31-35) discloses: “an archery bow is provided which can be pre-loaded so that an initial energy can be loaded into the bow and held by control means and such pre-loaded energy is releasable by applying an additional drawing force on the bowstring.” Nishioka (Col. 2, Lines 60-68) discloses: “the pre-loading means also include a flexible link or line 34 having its opposite ends secured to the opposite bow arms adjacent the ends of the latter. This link leads down onto the right side of pulley 26, then passes diagonally through a bore 36 in the pulleys 26 and 24, and then it leads down from the left side of pulley 24. Upon partial rotation of the double pulley in the direction of arrow 38, the flexible link 34 pulls on the bow arms and causes them to flex inwardly to partially load the bow. ”

 	Regarding applicant’s argument that the rejection of claim 2 under 35 USC 103 over Asherman in view of Nishioka is improper because the combination is not obvious, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 

 	Regarding applicant’s argument that the prior art of Nishioka does not teach the recitation in claim 2 of a “protrusion,” it is noted that the protrusion of Nishioka is shown located in figure 7 where the portion labeled “76” or “78” protrudes from the portion middle or center portion (See figure 7 part number 64b where part number 78 protrudes from 64b).

 	Regarding applicant’s argument Asherman’s part number 128 is not the claimed “second auxiliary limb,” it is noted that the second auxiliary limb of Asherman is cited as being part number 108. It is noted that while part number 128 is shown in the drawings of Asherman as pointed/directed to the auxiliary limb, the second auxiliary limb of Asherman is disclosed as being part number 108.

 	Regarding applicant’s argument that the combination of Asherman and Nishioka under 35 USC is improper because the prior art of Nishioka would render the prior art of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is noted that the prior art of Asherman and Nishioka re both directed to archery bows and mechanisms for pre-loading limbs of an archery bow and the combined teachings of Asherman and Nishioka would suggest methods and mechanisms for preloading limbs of an archery bow.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.G./           Examiner, Art Unit 3711                                                                                                                                                                                             /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711